Order and judgment unanimously affirmed, with costs. Memorandum: Plaintiff properly acquired jurisdiction over defendant (see State of New York v Davies, 24 AD2d 240, affd 18 NY2d 950). Defendant asserts the affirmative defense of the Statute of Limitations and plaintiff alleges that the statute was tolled because of defendant’s continued absence from the State as a resident of the State of Maryland (CPLR 207). Defendant submitted only an attorney’s affidavit in response, which does not contradict the plaintiff’s assertion and, further it is made by someone without personal knowledge of the facts (see Di Sabato v Soffes, 9 AD2d 297). (Appeal from order and judgment of Monroe Supreme Court—summary judgment.) Present—Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.